Per Curiam.

To obtain a writ of prohibition, a relator must show (1) that the court against which it is sought is about to exercise judicial power, (2) that the exercise of such power is unauthorized by law, and (3) that refusal of the writ will cause relator an injury for which he has no other adequate remedy. Commercial Savings Bank v. Wyandot Cty. Court of Common Pleas (1988), 35 Ohio St.3d 192, 193, 519 N.E.2d 647, 648-649. Since the Stokes trial ended before the court of appeals entered judgment in this case, the municipal court is not about to exercise judicial power. By ordinary standards, this case is moot. Id. at 194, 519 N.E.2d at 649.
However, a court may rule on an otherwise moot case “where the issues raised are ‘capable of repetition, yet evading review.’ * * * ” State, ex rel. Plain Dealer Publishing Co., v. Barnes (1988), 38 Ohio St.3d 165, 527 N.E.2d 807, paragraph one of the syllabus. Courtroom closure cases often evade review, since a closure order usually expires before an appellate court can consider it — as, indeed, was the case here. See Globe Newspaper Co. v. Superior Court (1982), 457 U.S. 596, 602-603, 102 S.Ct. 2613, 2618, 73 L.Ed.2d 248, 254; State, ex rel. The Repository, v. Unger (1986), 28 Ohio St.3d 418, 419-420, 28 OBR 472, 473-474, 504 N.E.2d 37, 39. Nevertheless, the court of appeals held the action to be moot because the adoption of Loc.R. 30 rendered the situation in this case incapable of repetition.
A case is capable of repetition where “there * * * [is] a reasonable expectation that the same complaining party * * * [will] be subjected to the same action again. * * * ” Weinstein v. Bradford (1975), 423 U.S. 147, 149, 96 S.Ct. 347, 349, 46 L.Ed.2d 350, 353. We find no basis in the record for the lower court’s conclusion that appellee’s action is not capable of repetition. *176Accordingly, the judgment of the court of appeals is reversed, and the cause is remanded to that court for a determination on the merits with respect to appellee’s actions in the Stokes case.

Judgment reversed and cause, remanded.

Sweeney, Wright, H. Brown and Resnick, JJ., concur.
Douglas, J., concurs separately.
Moyer, C.J., and Holmes, J., dissent and would affirm the appeal as being moot.